UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2016 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number 001-11889 CEL-SCI CORPORATION Colorado 84-0916344 State or other jurisdictionincorporation (IRS) Employer Identification Number 8229 Boone Boulevard, Suite 802 Vienna, Virginia22182 Address of principal executive offices (703)506-9460 Registrant's telephone number, including area code Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) had been subject to such filing requirements for the past 90 days. YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filer o Accelerated filer þ Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Exchange Act Rule 12b-2 of the Exchange Act). Yes o No þ Class of Stock No. Shares Outstanding Date Common May 2, 2016 TABLE OF CONTENTS PART I FINANCIAL INFORMATION Page Item 1. Condensed Balance Sheets at March 31, 2016 and September 30, 2015 (unaudited) 3 Condensed Statements of Operations for the six months Ended March 31, 2016 and 2015 (unaudited) 4 Condensed Statements of Operations for the three months Ended March 31, 2016 and 2015 (unaudited) 5 Condensed Statements of Cash Flows for the six months Ended March 31, 2016 and 2015 (unaudited) 6 Notes to Condensed Financial Statements (unaudited) 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures about Market Risks 27 Item 4. Controls and Procedures 27 PART II Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 6. Exhibits 28 Signatures 29 2 CEL-SCI CORPORATION BALANCE SHEETS (UNAUDITED) MARCH 31, SEPTEMBER 30, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Receivables Prepaid expenses Deposits - current portion Inventory used for R&D and manufacturing Deferred rent - current portion Total current assets RESEARCH AND OFFICE EQUIPMENT, net PATENT COSTS, net DEFERRED RENT - net of current portion DEPOSITS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable $ $ Accrued expenses Due to employees Related party loan - Deferred rent - current portion Lease obligation - current portion Total current liabilities Derivative instruments Deferred revenue Deferred rent - net of current portion Deposits held Total liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' DEFICIT Preferred stock, $.01 par value200,000 shares authorized;-0- shares issued and outstanding - - Common stock, $.01 par value - 600,000,000 shares authorized, 134,876,033 shares and 112,360,568 shares issued and outstanding at March 31, 2016 and September 30, 2015, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS DEFICIT $ $ See notes to financial statements. 3 CEL-SCI CORPORATION STATEMENTS OF OPERATIONS SIX MONTHS ENDED MARCH 31, 2016 and 2015 (UNAUDITED) GRANT INCOME AND OTHER $ $ OPERATING EXPENSES: Research and development General & administrative Total operating expenses OPERATING LOSS ) ) GAIN (LOSS) ON DERIVATIVE INSTRUMENTS ) INTEREST INCOME (EXPENSE), NET ) NET LOSS $ ) $ ) NET LOSS PER COMMON SHARE BASIC AND DILUTED $ ) $ ) WEIGHTED AVERAGE COMMON SHARES OUTSTANDING BASIC AND DILUTED See notes to financial statements. 4 CEL-SCI CORPORATION STATEMENTS OF OPERATIONS THREE MONTHS ENDED MARCH 31, 2016 and 2015 (UNAUDITED) GRANT AND OTHER INCOME $ $ OPERATING EXPENSES: Research and development General & administrative Total operating expenses OPERATING LOSS ) ) LOSS ON DERIVATIVE INSTRUMENTS ) ) INTEREST INCOME (EXPENSE), NET ) NET LOSS $ ) $ ) NET LOSS PER COMMON SHARE BASIC AND DILUTED $ ) $ ) WEIGHTED AVERAGE COMMON SHARES OUTSTANDING BASIC AND DILUTED See notes to financial statements. 5 CEL-SCI CORPORATION STATEMENTS OF CASH FLOWS SIX MONTHS ENDED MARCH 31, 2016 and 2015 (UNAUDITED) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Issuance of common stock and options for services Equity based compensation Common stock contributed to 401(k) plan Loss on retired equipment (Gain) loss on derivative instruments ) (Increase)/decrease in assets: Receivables Deferred rent Prepaid expenses Inventory used for R&D and manufacturing ) Deposits Increase/(decrease) in liabilities: Accounts payable ) Accrued expenses ) Due to employees ) Deferred rent liability ) Deferred revenue ) 48 Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of equipment ) ) Expenditure for patent costs - ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of common stock and warrants Payments on related party loan ) - Payments on obligations under capital lease ) ) Net cash provided by financing activities NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ See notes to financial statements. 6 CEL-SCI CORPORATION STATEMENTS OF CASH FLOWS SIX MONTHS ENDED MARCH 31, 2016 and 2015 (UNAUDITED) ACCOUNTS PAYABLE Increasein receivables $ $
